EXHIBIT 99.1 CONTACT: Mark Collinson CCG Investor Relations 310-954-1343 10960 Wilshire Blvd., Suite 2050 Los Angeles, CA 90024 UNICO AMERICAN CORPORATION ANNOUNCES DEPARTURE OF DIRECTOR Woodland Hills, CA, October 1, 2009 – Unico American Corporation (NASDAQ – “UNAM”) (“Unico,” the “Company”), an insurance holding company that, through its subsidiaries, including Crusader Insurance Company, offers a variety of property and casualty insurance products and services, today announced that Mr. Jon P. Kocourek has resigned as a director of the Company effective October 8, 2009. Mr.
